Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed September 10, 2021 has been entered.  Claims 1-9 and 13-20 are pending and are rejected for the reasons set forth below. 	

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-9 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea of organizing human activities. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step 1
5.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-9) and a machine (claims 13-

Step 2A: Prong 1
6.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Claim 13 recites an abstract idea of:
Selecting an account to be used to support payment for the e-commerce transaction; and 
initiating a payment transaction to settle said e-commerce transaction by pushing payment to the merchant [[device]] at least partially in response to determining that the particular length of time for the invoice token has not expired, the payment transaction being based on said invoice details and said selected account.
This claim, as a whole, recites a method of organizing human activity because the claim recites a process that merely allows the user to initiate a payment transaction based on an invoice using a user-selected account. This is an abstract idea of a certain method of organizing human activity, since it recites a commercial interaction, namely facilitating a payment transaction. The mere nominal recitation of generic computer components does not take the claim out of the methods of organizing human activity grouping. Thus, the claim is an abstract idea. 

Step 2A: Prong 2

Claim 13 also recites the following limitations: 
transmitting, to a merchant device, a selection of one or more items for purchase for an e-commerce transaction;
receiving, via a browser program in the mobile device, an invoice token transmitted to the mobile device from the merchant device operated by a merchant, the invoice token representing an invoice for the e-commerce transaction, wherein the invoice token is valid for a particular length of time;
transmitting the invoice token to a payment services computer to request details of the invoice; and
receiving the requested invoice details from the payment service computer, said invoice details including a list of items purchased. 
These limitations merely recite steps for receiving and transmitting data between a mobile device of the user, a merchant device, and a payment services computer. These limitations are recited at a high level of generality such that they amount to no more than mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).
Thus, claim 13 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 13 is directed to an abstract idea.

Step 2B
8.	Under the 2019 PEG step 2B analysis, the additional elements of claim 13 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
	Here, the recited additional elements (e.g. a mobile device, a processor, a memory device, a merchant device, a browser program, and a payment services computer) do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Pages 6-9).
	The following limitations described above as insignificant extra-solution activity have been re-evaluated in Step 2B: 
transmitting, to a merchant device, a selection of one or more items for purchase for an e-commerce transaction;
receiving, via a browser program in the mobile device, an invoice token transmitted to the mobile device from the merchant device operated by a merchant, the invoice token 
transmitting the invoice token to a payment services computer to request details of the invoice; and
receiving the requested invoice details from the payment service computer, said invoice details including a list of items purchased.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)). 
 	Thus, claim 13 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
9.	Independent claim 1 is similarly rejected under 35 U.S.C. 101 for the reasons described below.
	Claim 1 recites limitations that are substantially similar to those recited in claim 13. However, the only difference between claims 1 and 13 is that claim 1 is drafted as a method rather than as a system. Similarly as described above regarding claim 13, claim 1 recites generic computer components (e.g. a mobile device, a merchant device, a browser program in the mobile device, and a payment services computer) that are simply being used as a tool (“apply it”) to implement the abstract idea. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent claims
10.	Dependent claims 2-9 and 14-20 are also rejected under 35 U.S.C. 101 for the following reasons:
	Regarding Claims 2 and 14, these claims merely add further description to the “account” recited in claims 1 and 13. Merely stating that the recited account is a bank account does not provide any indication of an improvement to transaction processing technology, or any other technology or technical field. Rather, this merely defines the type of account that may be accessed by the system. 
	Regarding Claims 3, 4, 7, and 16, these claims merely add further description to the receiving, transmitting, selecting, and initiating steps recited in claims 1 and 13. Merely stating that these various function are performed by various generic computing devices does not amount to an inventive concept because it does not impose any meaningful limitations on practicing the abstract idea. Rather, this merely provides clarification regarding which devices perform the functions recited in the independent claims. 
	Regarding Claims 5, 6, 8, 9, 17, 18, and 20, these claims merely add further description to the “invoice token” recited in claims 1 and 13. For example, claim 5 states that, “the invoice token was generated by the payment services computer.” Merely stating that the invoice token is generated by a generic payment services computer does not amount to an inventive concept because it does not impose any meaningful limitations on practicing the abstract idea. Additionally, this claim does not provide any indication of an improvement in the functioning of a computer or any other technology. Therefore, claim 5 does not integrate the exception into a practical application. Similar arguments can be made for claims 6, 8, 9, 17, 18, and 20.
Regarding Claims 15 and 19, these claims merely add further description to the “mobile device” recited in claim 13. Merely stating that the processor and memory are parts of a mobile device or a desktop computer does not provide any indication of an improvement to transaction processing technology, or any other technology or technical field. Rather, this merely provides clarification regarding what type of device performs the functions recited in the independent claims.

	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).


Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joubert (U.S. Pre-Grant Publication No. 20170255908) in view of Smirnoff (U.S. Pre-Grant Publication No. 20030093373), Shader (U.S. Pre-Grant Publication No. 20160342966), and Yeddula (U.S. Pre-Grant Publication No. 20210312420).

Claim 1
	Regarding Claim 1, Joubert teaches a method comprising:
Transmitting, from a user's mobile device to a merchant device, a selection of one or more items for purchase for an e-commerce transaction (See at least Paragraph 67: Describes a system for facilitating transactions between a merchant and a customer. The customer may check out at a payment point at the retailer [Figure 3, 301]. The transaction may be conducted in an e-commerce environment [Paragraphs 79 and 80]. Additionally, the transaction may be conducted via a mobile device of the user [Paragraph 61]);
Receiving, by the user's mobile device, [[via a browser program in the mobile device]], an invoice token transmitted to the user's mobile device from the merchant device operated by a merchant, the invoice token representing an invoice for the e-commerce transaction (See at least Paragraph 69: The retailer conveys the token [invoice token] to the consumer [Figure 3, 315]. The token is then entered into an application on the user's mobile device [Paragraph 70]. Additionally, this process may also be conducted in an e-commerce environment [Paragraphs 79 and 80]. In this situation, the token is transmitted to the user through a computer screen display [i.e. transmitted electronically]. The token may then be scanned or entered into the user’s mobile phone. Examiner’s Note:
Transmitting, by the mobile device, the invoice token to a payment services computer to request details of the invoice (See at least Paragraphs 70-72: The mobile phone [consumer, Paragraph 20] compiles a transaction response request [Figure 3, 319], which includes the token. The API then encrypts the request and transmits the encrypted response request to the transaction controller [payment service computer]. The transaction controller uses the token to retrieve transaction parameters [Figure 3, 329]);
Receiving, by the mobile device, the requested invoice details from the payment service computer (See at least Paragraphs 72-73: The user may receive the payment details from the transaction controller through their mobile device); and
Initiating, by the mobile device, a payment transaction to settle said e-commerce transaction… the payment transaction being based on said invoice details and said selected account (See at least Paragraph 73: The consumer confirms the payment details and submits a payment approval message to the transaction controller. The transaction controller is responsible for settling the transaction between the consumer and retailer [Figure 3, 339-343]).

Joubert does not explicitly teach, but Smirnoff, however, does teach:
Said invoice details including a list of items purchased (See at least Paragraph 58: Describes a system for receiving information regarding various invoices. The invoice details received by the user may include a list of items purchased by the user); and
Selecting, by the mobile device, an account to be used to support payment for the e-commerce transaction (See at least Paragraphs 61-63: The user may provide payment 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Joubert and Smirnoff in order to increase the efficiency of the transaction by clearly identifying the products included in the transaction. Additionally, the combination of Joubert and Smirnoff increases user convenience by allowing the user to select an associated account to complete the transaction. This eliminates the need for the user to repeatedly input payment information.

The combination of Joubert and Smirnoff does not explicitly teach, but Shader, however, does teach:
[Receiving, by a user's mobile device], via a browser program in the mobile device, [an invoice token transmitted to the user's mobile device from a merchant device operated by a merchant, the invoice token representing an invoice for an e-commerce transaction] (See at least Paragraphs 67-70: The system may generate and transmit a unique payment identifier [PID; i.e. the invoice token] to the user's mobile device. The PID may be displayed on the user's communication device [e.g. a mobile device; see Paragraph 30] via a web browser)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Joubert, Smirnoff, and Shader in order to increase the effectiveness of the process for transmitting the token to the user’s mobile device by ensuring that the token is delivered in a format that is accessible to the user’s mobile device (e.g. via a browser on the user’s mobile device).


wherein the invoice token is valid for a particular length of time (See at least Paragraph 62: Describes a system for pushing payment to a merchant from multiple mobile devices. The mobile device may scan a "machine-readable indicia" [i.e. an invoice token]. The machine-readable indicia may expire after a specified time period); and
[initiating, by the mobile device, a payment transaction to settle said e-commerce transaction] by pushing payment to the merchant device at least partially in response to determining that the particular length of time for the invoice token has not expired (See at least Paragraphs 76 and 77: The payment gateway may monitor incoming transaction request messages until the timer has expired. Once the timer expires, the payment gateway may generate a separate authorization request message for each transaction request message received during the time period. The transaction request message may a push payment transaction from the mobile device to the merchant system [See Paragraphs 58 and 61]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Joubert, Smirnoff, Shader, and Yeddula in order to allow multiple users to contribute to the payment of the invoice (See Paragraph 76). This is accomplished by allowing multiple users to submit a request to pay a portion of the transaction amount for a specified period of time. Setting an expiration time for the machine-readable indicia ensures that the merchant receives payment for the value of the transaction (See Paragraph 65).

Claim 2
	Regarding Claim 2, 
Said selected account is a deposit account maintained at a bank (See at least Paragraphs 50 and 61-63: The account used to provide payment for the invoice may be a bank account associated with the user).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Joubert, Smirnoff, and Shader in order to increase user convenience by allowing the user to access their bank account.

Claim 3
	Regarding Claim 3, Joubert teaches:
Said receiving steps and said transmitting, selecting and initiating steps are performed by operation of a mobile device (See at least Paragraph 20: The transaction initiator [consumer] and responder [retailer] transactional infrastructure may include mobile electronic devices).

Claim 4
	Regarding Claim 4, Joubert teaches:
The initiating step is performed by operation of a payment application program in said mobile device (See at least Paragraph 70: In order to complete the payment, the consumer enters the token into a payment application on his or her mobile phone).

Claim 5
	Regarding Claim 5, Joubert teaches:
The invoice token was generated by the payment services computer (See at least Paragraph 68: The transaction controller [payment services computer] receives the 

Claim 6
	Regarding Claim 6, Joubert teaches:
The invoice token is time-sensitive (See at least Paragraph 67 and 87: Describes an "alive-time-period" indicator, associated with the token, which determines the amount of time the transaction will be valid).

Claim 7
	Regarding Claim 7, Joubert teaches:
Said receiving steps and said transmitting, selecting and initiating steps are performed by operation of a desktop computer (See at least Paragraph 20: The transaction initiator [consumer] and responder [retailer] transactional infrastructure may include personal or portable computers).

Claim 8
	Regarding Claim 8, Joubert teaches:
Said invoice token is an alphanumeric character string (See at least Paragraph 70: The token may be a numerical or alphanumeric number).

Claim 9
	Regarding Claim 9, 
Said invoice token is a string of numerals (See at least Paragraph 70: The token may be a numerical or alphanumeric number).

Claim 13
	Regarding Claim 13, Joubert teaches a mobile device comprising:
A processor; and a memory device in communication with the processor, the memory device storing program instructions, the processor operative with the program instructions to perform functions as follows (See at least Paragraphs 231 and 232: The electronic device may include a processor. The processor may connect to a memory storing instructions):
Transmitting, to a merchant device, a selection of one or more items for purchase for an e-commerce transaction (See at least Paragraph 67: Describes a system for facilitating transactions between a merchant and a customer. The customer may check out at a payment point at the retailer [Figure 3, 301]. The transaction may be conducted in an e-commerce environment [Paragraphs 79 and 80]. Additionally, the transaction may be conducted via a mobile device of the user [Paragraph 61]);
Receiving, [[via a browser program in the mobile device]], an invoice token transmitted to the mobile device from the merchant device operated by a merchant, the invoice token representing an invoice for the e-commerce transaction (See at least Paragraph 69: The retailer conveys the token [invoice token] to the consumer [Figure 3, 315]. The token is then entered into an application on the user's mobile device [Paragraph 70]. This process may also be conducted in an e-commerce environment [Paragraphs 79 and 80]. In this situation, the token is transmitted to the user through a computer screen display [i.e. transmitted electronically]. The token may then be Examiner’s Note: Joubert does not explicitly state that the token represents an “invoice.” However, Joubert does state that the token represents parameters related to a transaction [Paragraph 67]. These parameters are similar to those typically found in an invoice [e.g. a retail identifier, an amount of the transaction, etc.]. However, as described below, the Smirnoff reference is cited to teach the specifics of the “invoice” as recited in the claims);
Transmitting the invoice token to a payment services computer to request details of the invoice (See at least Paragraphs 70-72: The mobile phone [consumer, Paragraph 20] compiles a transaction response request [Figure 3, 319], which includes the token. The API then encrypts the request and transmits the encrypted response request to the transaction controller [payment service computer]. The transaction controller uses the token to retrieve transaction parameters [Figure 3, 329]);
Receiving the requested invoice details from the payment service computer (See at least Paragraphs 72-73: The user may receive the payment details from the transaction controller through their mobile device), and
Initiating a payment transaction to settle said e-commerce transaction… the payment transaction being based on said invoice details and said selected account (See at least Paragraph 73: The consumer confirms the payment details and submits a payment approval message to the transaction controller. The transaction controller is responsible for settling the transaction between the consumer and retailer [Figure 3, 339-343]).

Joubert does not explicitly teach, but Smirnoff, however, does teach:
Said invoice details including a list of items purchased (See at least Paragraph 58: Describes a system for receiving information regarding various invoices. The invoice details received by the user may include a list of items purchased by the user); and
Selecting an account to be used to support payment for the e- commerce transaction (See at least Paragraphs 61-63: The user may provide payment for the invoice by selecting a bank account that was previously associated with the user during enrollment).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Joubert and Smirnoff in order to increase the efficiency of the transaction by clearly identifying the products included in the transaction. Additionally, the combination of Joubert and Smirnoff increases user convenience by allowing the user to select an associated account to complete the transaction. This eliminates the need for the user to repeatedly input payment information.

The combination of Joubert and Smirnoff does not explicitly teach, but Shader, however, does teach:
[Receiving, by a user's mobile device], via a browser program in the mobile device, [an invoice token transmitted to the user's mobile device from a merchant device operated by a merchant, the invoice token representing an invoice for an e-commerce transaction] (See at least Paragraphs 67-70: The system may generate and transmit a unique payment identifier [PID; i.e. the invoice token] to the user's mobile device. The PID may be displayed on the user's communication device [e.g. a mobile device; see Paragraph 30] via a web browser.)


Regarding Claim 13, the combination of Joubert, Smirnoff, and Shader does not explicitly teach, but Yeddula, however, does teach:
wherein the invoice token is valid for a particular length of time (See at least Paragraph 62: Describes a system for pushing payment to a merchant from multiple mobile devices. The mobile device may scan a "machine-readable indicia" [i.e. an invoice token]. The machine-readable indicia may expire after a specified time period); and
[initiating a payment transaction to settle said e-commerce transaction] by pushing payment to the merchant device at least partially in response to determining that the particular length of time for the invoice token has not expired (See at least Paragraphs 76 and 77: The payment gateway may monitor incoming transaction request messages until the timer has expired. Once the timer expires, the payment gateway may generate a separate authorization request message for each transaction request message received during the time period. The transaction request message may a push payment transaction from the mobile device to the merchant system [See Paragraphs 58 and 61]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Joubert, Smirnoff, Shader, and Yeddula in order to allow multiple users to contribute to the payment of the invoice (See Paragraph 76). This is 

Claim 14
	Regarding Claim 14, this claim is rejected under the same rationale as claim 2 described above.

Claim 15
	Regarding Claim 15, Joubert teaches:
Said memory device and said processor are components of a mobile device (See at least Paragraph 230-232: The electronic device may include a processor and memory. The electronic device may be a mobile cell phone).

Claim 16
	Regarding Claim 16, this claim is rejected under the same rationale as claim 4 described above.

Claim 17
	Regarding Claim 17, this claim is rejected under the same rationale as claim 5 described above.

Claim 18
	Regarding Claim 18, this claim is rejected under the same rationale as claim 6 described above.

Claim 19
	Regarding Claim 19, 
Where said memory device and said processor are components of a desktop computer (See at least Paragraph 230-232: The electronic device may include a processor and memory. The electronic device may be a personal computer [Paragraph 6]).

Claim 20
	Regarding Claim 20, this claim is rejected under the same rationale as claim 8 described above.


Response to Arguments
Rejections Under 35 U.S.C. 102/103
13.	Applicant's arguments with respect to claims 1-9 and 13-20 have been considered but are moot in view of the new ground(s) of rejection.
	However, on Page 10 of their arguments, the applicant argues, “For example, Joubert appears to show that a user device does not transmit an invoice token to the transaction controller, such as is required by claim 1. Instead, Joubert appears to show that the transaction controller generates a token which is provided to a merchant and that the merchant then sends the token to a consumer device. However, Joubert does not show that the consumer device ever transmits the token to the transaction controller.” The examiner respectfully disagrees.
	As stated in the Final Office Action dated October 16, 2020, Joubert does teach, “transmitting, by the mobile device, the invoice token to a payment services computer to request details of the invoice.” The examiner points to Paragraph 70 of the Joubert reference which states, “The API on the mobile phone (117) then compiles a transaction response request at step (319), which includes the token as well as at least the consumer's responder identifier issued to him or her during enrolment. The API then encrypts the request using the consumer (responder) derivative encryption key and transmits the encrypted response request to the transaction controller (107) at step (321).” Additionally, Paragraph 72 of Joubert states, “At step (329), the transaction controller (107) looks up the second token received in the transaction response request in the database (129) by comparing it to the tokens stored therein. If a matching first token is found in the database (129), the corresponding parameters of the transaction are retrieved from the database (129).” Therefore, Joubert teaches transmitting, by the mobile device, the token (invoice token) to the transaction controller (payment service computer) in order to retrieve transaction parameters (details of the invoice).
	
Rejections Under 35 U.S.C. 101
14.	Applicant’s arguments filed September 10, 2021 have been fully considered. 
Applicant’s arguments (Amendment, Pgs. 6-10) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 

	Additionally, on Page 7 of their response, the applicant argues that, “The pending claims cannot be seen to even remotely correspond to the examples of Certain Methods of Organizing Human Activity subject matter groupings.” The examiner respectfully disagrees.
	Specifically, the examiner notes that the limitations which state, “selecting an account to be used to support payment for the e-commerce transaction; and initiating a payment transaction to settle said e-commerce transaction by pushing payment to the merchant [[device]] at least partially in 

	Additionally, on Page 8 of their remarks, the applicant argues that, “Applicant submits that it is highly pertinent, and indeed determinative, that claims 1-9 and 13-20 are drafted so as not to monopolize any alleged "abstract idea". The absence of "monopolization" implies that claims 1-9 and 13-20 contain meaningful limits on the alleged "abstract idea" and hence integrate the alleged "abstract idea" into a practical application.” The examiner respectfully disagrees. 
	The examiner notes that preemption is not a standalone test for patent eligibility.  Furthermore, preemption concerns have already been addressed by the Examiner through the application of the two-step framework.  The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions (See MPEP 2106.04(I)). In other words, a specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly more recited in the claim (See Ariosa Diagnostics, In.c v. Seqenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015); OIP Tech., Inc. v. Amazon.com, Inc. 788 F.3d 1359, 1362-63 (Fed Cir. 2015); and Return Mail, Inc. v. USPS, 123 USPQ2d 1813, 1827 (Fed. Cir. 2017)). While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.
	
Applicant further submits that the present claims are clearly directed to a practical application under Prong Two, at least because the claims are directed to a technical improvement.” The examiner respectfully disagrees. 
	The examiner recognizes that the “invoice token” disclosed by the applicant may provide benefits in the transaction process (e.g. shielding sensitive payment information from the merchant, as described in the applicant’s specification). However, the claims do not recite any limitations that improve the functionality of a computer, or other technology, as recited by the applicant. Specifically, the examiner notes that the tokenization process recited in the claims does not amount to an improvement to any technology or technical field. The claims merely utilize the token to retrieve invoice details stored at a payment services computer. Such limitations do not provide an indication of an improvement to any data or transaction processing technology. Rather, they merely utilize generic computer components to perform data storage and retrieval processes and initiate a transaction.


Citation of Pertinent Prior Art
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Raj (U.S. Pre-Grant Publication No. 20140344153: Describes systems and methods for implementing a mobile tokenization hub with a common tokenization capabilities (CTC) module that may provide tokenization for various entities in various contexts (e.g. for tokenizing mobile payment transactions).
Lawson (U.S. Pre-Grant Publication No. 20080215489): Describes a system for printing a data matrix symbol or other glyph on an invoice. The data matrix contains details regarding the invoice.

Conclusion
	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/WILLIAM D NEWLON/Examiner, Art Unit 3696

/EDWARD CHANG/Primary Examiner, Art Unit 3696